19-10747-shl     Doc 305     Filed 02/03/20     Entered 02/03/20 13:49:29         Main Document
                                               Pg 1 of 6


Alison D. Bauer                                                       James Fullmer
William F. Gray, Jr.                                                  Meredith S. Parkinson
Jiun-Wen Bob Teoh                                                     Michael Licker
FOLEY HOAG LLP                                                        FOLEY HOAG LLP
1301 Avenue of the Americas                                           Seaport West
25th Floor                                                            155 Seaport Boulevard
New York, New York 10019                                              Boston, Massachusetts 02210
Tel: (646) 927-5500                                                   Tel: 617.832.1197
Fax: (646) 927-5599                                                   Fax: 617.832.7000

Attorneys for Jeffrey Lew Liddle, Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-10747(SHL)
JEFFREY LEW LIDDLE,                                        :
                                                           : Jointly Administered with 19-12346 (SHL)
                           Debtor                          :
---------------------------------------------------------- x


             NOTICE OF AGENDA FOR MATTERS SCHEDULED FOR HEARING
                         ON FEBRUARY 5, 2019 AT 2:00 P.M.

Time and Date of Hearing:      February 5, 2019 at 2:00 p.m. (EST)

Location of Hearing:           United States Bankruptcy Court for the Southern District of New
                               York, before the Honorable Sean H. Lane, United States Bankruptcy
                               Judge, Room 701, One Bowling Green, New York, New York 10004

PLEASE TAKE NOTICE that an agenda with respect to all matters set for hearing on February
5, 2019 at 2:00 p.m. (EST) is set forth below. Copies of each pleading identified below can be
viewed and/or obtained by: (i) accessing the Court’s website at www.nysb.uscourts.gov, or (ii)
contacting the Office of the Clerk of Court at One Bowling Green, New York, New York 10004.
Note that a PACER password is required to access documents on the Court’s website.




B5092943.3
19-10747-shl    Doc 305      Filed 02/03/20    Entered 02/03/20 13:49:29       Main Document
                                              Pg 2 of 6


                                           AGENDA

I.      CASE STATUS UPDATE

II.     UNCONTESTED MATTERS

        A.     Debtor’s Application for Entry of an Order Establishing Deadline for Filing Proofs
               of Claim and Approving the Form and Manner of Notice Thereof [19-10747 ECF
               No. 261]

               1.     Related Documents: Notice of Filing Revised Proposed Order
                      Establishing Deadline for Filing Proofs of Claim and Approving the Form
                      and Manner of Notice Thereof [19-19747 ECF No. 303]

               2.     Status: Going forward

        B.     Motion by Debtor for Entry of an Order Further Extending the Debtor’s Exclusive
               Period to File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to
               Section 1121 of the Bankruptcy Code [19-10747 ECF No. 289]

               1.     Status: Going forward

III.    ADJOURNED ITEMS

        A.     Motion by Counsel Financial II LLC, LIG Capital LLC, and Counsel Financial
               Holdings LLC, Pursuant to Section 1112(b) of the Bankruptcy Code, to Convert
               this Chapter 11 Reorganization to a Chapter 7 Liquidation [19-10747 ECF No.
               249]

               1.     Related Documents:

                      (i)     Declaration of David H. Wander, Esq. in Support of Motion by
                              Counsel Financial II LLC, LIG Capital LLC, and Counsel Financial
                              Holdings LLC, Pursuant to Section 1112(b) of the Bankruptcy
                              Code, to Convert this Chapter 11 Reorganization to a Chapter 7
                              Liquidation [19-10747 ECF No. 250]

                      (ii)    Objection by Debtor Jeffrey Lew Liddle to Motion by Counsel
                              Financial II LLC, LIG Capital LLC, and Counsel Financial
                              Holdings LLC Pursuant to § 1112(b) of the Bankruptcy Code, to
                              Convert This Chapter 11 Reorganization to a Chapter 7 Liquidation
                              [19-10747 ECF No. 263]

                              i.     Affidavit of Jeffrey Lew Liddle in Opposition to the
                                     Conversion Motions [19-10747 ECF No. 263-1]



                                                2
B5092943.3
19-10747-shl   Doc 305     Filed 02/03/20    Entered 02/03/20 13:49:29     Main Document
                                            Pg 3 of 6


                            ii.    Declaration of Allen Willen in Support of Omnibus
                                   Objection by Debtor Liddle & Robinson, L.L.P. and
                                   Objection by Debtor Jeffrey Lew Liddle [19-10747 ECF
                                   No. 263-2]

                   (iii)    Reply by Counsel Financial II LLC, LIG Capital LLC, and Counsel
                            Financial Holdings LLC in Further Support of Their Motions to
                            Convert Debtors’ Chapter 11 Reorganizations to Chapter 7
                            Liquidations [19-10747 ECF No. 271]

                            i.     Declaration of David H. Wander in Further Support of
                                   Motion by Counsel Financial II LLC, LIG Capital LLC,
                                   and Counsel Financial Holdings LLC Pursuant to § 1121(b)
                                   of the Bankruptcy Code, to Convert this Chapter 11
                                   Reorganization to a Chapter 7 Liquidation [19-10747 ECF
                                   No. 272]

                            ii.    Declaration of Megan Payne in Further Support of Motions
                                   by Counsel Financial II LLC, LIG Capital LLC, and
                                   Counsel Financial Holdings LLC Pursuant to § 1121(b) of
                                   the Bankruptcy Code, to Convert these Chapter 11
                                   Reorganizations to Chapter 7 Liquidations [19-10747 ECF
                                   No. 273]

                            iii.   Declaration of Richard Silverstein in Connection with
                                   Motions by Counsel Financial Entities to Convert Debtors’
                                   Chapter 11 Reorganizations to Chapter 7 Liquidations [19-
                                   10747 ECF No. 274]

                            iv.    Declaration of Ronald J. Soluri, Jr., CPA in Further
                                   Support of Motions by Counsel Financial II LLC, LIG
                                   Capital LLC, and Counsel Financial Holdings LLC
                                   Pursuant to § 1121(b) of the Bankruptcy Code, to Convert
                                   these Chapter 11 Reorganizations to Chapter 7 Liquidations
                                   [19-10747 ECF No. 275]

                            v.     Declaration of Glenn Philips in Further Support of Motion
                                   by Counsel Financial II LLC, LIG Capital LLC, and
                                   Counsel Financial Holdings LLC Pursuant to § 1121(b) of
                                   the Bankruptcy Code, to Convert this Chapter 11
                                   Reorganization to a Chapter 7 Liquidation [19-10747 ECF
                                   No. 276]

                            vi.    Declaration of Larry Hutcher in Further Support of Motion
                                   by Counsel Financial II LLC, LIG Capital LLC, and
                                   Counsel Financial Holdings LLC Pursuant to § 1121(b) of

                                              3
B5092943.3
19-10747-shl    Doc 305      Filed 02/03/20    Entered 02/03/20 13:49:29      Main Document
                                              Pg 4 of 6


                                     the Bankruptcy Code, to Convert these Chapter 11
                                     Reorganizations to Chapter 7 Liquidations [19-10747 ECF
                                     No. 277]

               2.     Status: Motion has been adjourned by consent of all parties until a date to
                      be determined in March 2020.

        B.     Motion by Debtors Jeffrey Lew Liddle and Liddle & Robinson, L.L.P., Pursuant to
               Bankruptcy Rule 2004 and Section 105(a) of the Bankruptcy Code Directing (I)
               Examination of Counsel Financial II LLC, and (II) Production of Documents by
               Counsel Financial II LLC, Along with Related Relief [19-10747 ECF No. 279]

               1.     Related Documents:

                      (i)     Objection by Counsel Financial II to Motion for an Order Pursuant
                              to Bankruptcy Rule 2004 and Section 105(a) of the Bankruptcy
                              Code for an Order Directing (I) Examination of Counsel Financial
                              II LLC, and (II) Production of Documents by Counsel Financial II
                              LLC, Along with Related Relief [19-10747 ECF No. 293]

               2.     Status: Motion has been adjourned by consent of all parties until a date to
                      be determined in March 2020.

        C.     Motion by Debtors Jeffrey Lew Liddle and Liddle & Robinson, L.L.P., Pursuant to
               Bankruptcy Rule 2004 and Section 105(a) of the Bankruptcy Code Directing (I)
               Examination of Bank of America, N.A., and (II) Production of Documents by Bank
               of America, N.A., Along with Related Relief [19-10747 ECF No. 280]

               1.     Related Documents:

                      (i)     Objection by Counsel Financial II to Motion for an Order Pursuant
                              to Bankruptcy Rule 2004 and Section 105(a) of the Bankruptcy
                              Code for an Order Directing (I) Examination of Bank of America,
                              N.A., and (II) Production of Documents by Bank of America, N.A.,
                              Along with Related Relief [19-10747 ECF No. 300]

                      (ii)    Joinder/Objection by Bank of America N.A. to Motion for an Order
                              Pursuant to Bankruptcy Rule 2004 and Section 105(a) of the
                              Bankruptcy Code for an Order Directing (I) Examination of Bank of
                              America, N.A., and (II) Production of Documents by Bank of
                              America, N.A. [19-10747 ECF No. 301]

               2.     Status: Motion has been adjourned by consent of all parties until a date to
                      be determined in March 2020.




                                                4
B5092943.3
19-10747-shl    Doc 305       Filed 02/03/20    Entered 02/03/20 13:49:29     Main Document
                                               Pg 5 of 6


        D.     Motion by Debtors Jeffrey Lew Liddle and Liddle & Robinson, L.L.P., Pursuant to
               Bankruptcy Rule 2004 and Section 105(a) of the Bankruptcy Code Directing (I)
               Examination of James W. Halter, and (II) Production of Documents by James W.
               Halter., Along with Related Relief [19-10747 ECF No. 281]

               1.     Related Documents: Objection and Declaration by James Halter in
                      Opposition to Motion Pursuant to Bankruptcy Rule 2004 and Section 105(a)
                      of the Bankruptcy Code Directing (I) Examination of James W. Halter, and
                      (II) Production of Documents by James W. Halter, Along with Related
                      Relief [19-10747 ECF No. 296]

               2.     Status: Motion has been adjourned by consent of all parties until a date to
                      be determined in March 2020.

        E.     VW Credit, Inc.’s Motion for Relief from Automatic Stay Pursuant to 11 U.S.C.
               Section 362(d)(1) & (2) [19-10747 ECF No. 77]

               1.     Status: Motion has been adjourned by consent of all parties until the
                      February 20, 2020 omnibus hearing.

        F.     Motion by M&T Bank for Relief from Stay re: 560 Main Street, Southampton
               Town, NY 11978 [19-10747 ECF No. 107]

               1.     Related Documents:

                      (i)      Memorandum of Law in Support of Motion for Relief from Stay re:
                               560 Main Street, Southampton Town, NY 11978 [19-10747 ECF
                               No. 108]

               2.     Status: Motion has been adjourned by consent of all parties until the
                      February 20, 2020 omnibus hearing.

        G.     Motion by Creditor Michael Barr to Lift Automatic Stay [19-10747 ECF No. 168]

               1.     Related Documents:

                      (i)      Affirmation in Support of Motion of Michael Barr for Entry of and
                               Order Lifting the Automatic Stay [19-10747 ECF No. 169]

                      (ii)     Notice of Adjournment of Hearing to Consider the Motion to Lift
                               Automatic Stay by Creditor Michael Barr [19-10747 ECF No. 193]

                      (iii)    Notice of Adjournment of Hearing to Consider the Motion to Lift
                               Automatic Stay by Creditor Michael Barr [19-10747 ECF No. 230]

                      (iv)     Notice of Adjournment of Hearing to Consider the Motion to Lift
                               Automatic Stay by Creditor Michael Barr [19-10747 ECF No. 260]

                                                 5
B5092943.3
19-10747-shl    Doc 305   Filed 02/03/20    Entered 02/03/20 13:49:29        Main Document
                                           Pg 6 of 6


               2.   Status: Motion has been adjourned to a date to be determined by the parties.

 Dated: February 3, 2019                       Respectfully submitted,
        New York, New York
                                               /s/ Alison D. Bauer
                                               FOLEY HOAG LLP
                                               Alison D. Bauer
                                               William F. Gray, Jr.
                                               Jiun-Wen Bob Teoh
                                               1301 Avenue of the Americas, 25th Floor
                                               New York, New York 10019
                                               abauer@foleyhoag.com
                                               wgray@foleyhoag.com
                                               jteoh@foleyhoag.com
                                               Tel: 646.927.5500
                                               Fax: 646.927.5599

                                               Michael Licker
                                               Meredith S. Parkinson
                                               James Fullmer
                                               FOLEY HOAG LLP
                                               Seaport West
                                               155 Seaport Boulevard
                                               Boston, Massachusetts 02210
                                               mlicker@foleyhoag.com
                                               mparkinson@foleyhoag.com
                                               jfullmer@foleyhoag.com
                                               Tel: 617.832.1197
                                               Fax: 617.832.7000

                                               Attorneys for Jeffrey Lew Liddle, Debtor and
                                               Debtor-in-Possession




                                             6
B5092943.3
